l , v n t 2 U 'UI
RECE\VED \N 3 344 l 3
COUF’\T OF CF'\\M\NAL APPEAL

Cause No. 914922~A

mac 07 2015

Ex parte In the l83rd District

Deon Lewis Peterson Court of

Applicant k Harris County, Texas
13 C\er .

APPLICANT'S OBJECTION TO THE STATE COURT
PROPOSED FINDING OF FACT/ CONCLUSION OF LAW AND
THE AFFIDAVIT OF JUANITA A. JACKSON

TO THE HONORABLE JUDGE OF SAID COURT:
Comes now, Applicant Deon Lewis Peterson, pro se, by way of objection to the State'S
November 2, 2015 proposed finding of facts and conclusion of Law asserting that the court
finds there are no controverted, previously unreasolved facts material to the legality
'of the Applicant's confinement which require an evidentiary hearing. (See ex parte Peterson

proposed finding (at 1).`

Applicant points out and assert that the state court proposed finding of fact and
conclusion of Law that was submitted before the court under application no. 914922-A in
style ex parte Peterson dated November 2, 2015 and teh affidavit of counsel Juanita A.
Jackson dated October 29, 2015 which was submitted also under attached exhibit_§ if ado~
pted would be both unreasonable and contrary to Applicant's ineffective assistance of
counsel on appellate counsel in the light of Evitts v. Lucey 469 U.S. 387, 402-03, 105
Sct. 830, 83, L.Ed.2d. 821 (1885) and ex parte Diagle 848 S.W.Zd. 691, 692 (Tex. Crim.
App. 1993) and also Applicant's ineffective assistance of counsel claims on trial counsel
in the light of Strickland v. Washington 466 U.S. 668 (1984).

II.

The state in its finding at 2 5-10 acknowledge that Applicant claims in application
ex parte Peterson consistt of claims of ineffective assistance of counsel on both appellate
and trial counsel, which Applicant asserts that such finding, facts and conclusion of
Law, is contrary and unreasonable to clearly establish Federal and Supreme Court Law and

would be unreasonable in the iight of ex parte Maldanado 688 S.W.2d. 114, ll6 Tex. Crim.

!
App. (1985) and ex parte Adams 768 S»W.2d. 281, 287~88 (Tex. Crim.App. 1989){ Because
Applicant has alleged facts which if proven true would entitle Applicant to relief, or
more so a hearing as set out under T.C.C.P. Art. ll.03(c). Applicant further asserts
that the state court finding, and facts as shown at ex parte Peterson (at 7) acknowledge
that Applicant may have not desired on appeal to waive the trial court's allowance of
venire member number forty to serve as a juror shown at slip op. at 2, lO, but failed
to address such error as set out in ex parte Torres 943 S.W.2d. 649, 475 (Tex. Crim. App.
1997) which Applicant in teh light of Goodspeed. v. State 187 S.W.3d. 390, 391 (Tex. Crim.
App. 2005), and Florida v. Nixon 543 U.S. 175, 125 Sct. 551, 560 L.Ed.2d. 565 (2004) met
the requirements in ground one as shown in (Applicant's writ at 6-7) alleging that Appellate
Counsel failure to challenge a valid claim on appeal with the challenge of venire member
(40) would have resulted in a reverse as required in ex parte Daigle 848 S.W.2d. 691,
692 (Tex. Crim. App. 1993) which is unreasonable and contrary to the state's facts shown
at ex parte Peterson at 7: 33-34 which allege that Applicant failed to show that a chall-
enge of venire member 940) was clearly stronger than the issues presented by Appellate

Counsel on direct appeal.

III.

In regards to Applicant's ineffective assistance of counsel claim on trial attorney
Juanita A. Jackson due to Applicant's second ground for relief, which Applicant claims
that Jackson was ineffective for failing to®challenge the empanalment of venire member
number 40 as a juror as shown in Applicant's writ at 8-9, which the court in its facts
asserted that Jackson reviewed the reporter's record to prepare her affidavit in the
instant proceeding. See state's writ exhibit (c) the affidavit of Juanita A. Jackson.
Also the state&asserted that in her post-conviction review of the reporter's record,
Jackson observed:
(A) there would have been a basis to challenge venire member number forty for cause based
on his response that the defense "would have to rebut any evidence presented (III RR at 94).
(B) she had acknowledged this response by venire member number forty as if she intended
to make a challenge III RR at 94; but
(C) she did not ultimately challenge venire member number forty's empanelment as a juror
(III RR at 113-127).
At 4, 15 of the state's facts the state alleged that jackson did not deviate from her
practice in the Applicant:s case, which Applicant asserts this contention is both unreason-
able and contrary in the light of Strickland v. Washington 466 U.S. 668, 694, 104 Sct.

2052, 80, L.Ed.2d. 674 (1984); Goodspeed v. State 187 S.W.3d. 390, 391 (Tex. Crim. App.
2005) and Florida v. Nixon 543 U.S. 175, 125 Sct. 551, 560, 160 L.Ed.2d. 565 (2004),
entitling Applicant relief as set out in ex parte Adams 768 S.W. 281, 287~88 (Tex. Crim.
App. 1989).

IV.

The state in relation to Applicant's remanding ineffective assitance of counsel claims
teh state in its finding of facts, and conclusion of law argues that due to a long pass-
age of time and asserted the doctrine of Laches as a defense, which Applicant asserts
that such contention is contrary and unreasonable in the light of ex parte Alberto 398
S.W.2d. 206 (Tex. Crim. App. 2013) because the state failed under the Texas Common Law
of Laches which typically requires proof by preponderance of Law only made an outcry and
by no means met the two elements under the Texas Common Law doctrine as set out in ex parte
Alberto 398 S.W.3d. 206 (Tex; Crim. App. 2013) because Applicant facts are rooted in the

trial transcripts and record defecting any trial strategy under Strikland.

Prayer

Applicant prays that this court would adhere to ex parte Maldanado 688 S.W.2d. 114,
116 (Tex. Crim. App. 1985) and ex parte Adams 768 S.W.2d. 281, (Tex. Crim. App. 1989)
and grant Applicant relief.

CERTIFICATE OF SERVICE

I, Deon Lewis Peterson, TDCJID #1162215, being presently incarcerated in the Institu-
tional Division of the Texas Department of Criminal Justice, declare under the penalty

of perjury that the foregoing is true and correct.

Executed on this date H` 30 ' i§

Qeon.Lewis Peterson
TDCJ-ID #1162215
Robertson Unit

. 12071 FM 3522
Abilene, Texas 79601

 

 

. F¢ECE:\/ED lN
bean L€\;\;Y| :§;f;‘s°" coum' oF cslMlNAL APPEALS
_Tbc¢:‘lb l

R°bee_*,son oh o'\"-

\ 'z_'o`\\ \="~"'" 3le

Rb'\t. an grams "1 ‘ie.o\ DEC 07 2015

1 ' - Abe| Acois@a, mark

z L A ` ' ' \ pnc\ Rb€\- RQQS+R
€RR C. €R\(S)' C\'“L\S bnn\(°,

m L.£c_nn\-`.$ ob-
bLens F'(v\é, $‘\'v P "¢~€ q"dt\`\=o\?~"' .